Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 1 of 33

AO 106 (Rev. 04/10) Application for a Search Warrant (Modified: WAWD 10-26-18)

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT FILED “—_—— LODGED
for the
Western District of Washington DEG-4..2.2019
CLERK U.S. DISTRICT COURT
In the Matter of the Search of ) WESTERN DISTRICT OF WASHINGTON AT TACOMA
(Briefly describe the property to be, searched ) By DEPUTY
or identify t @ person by name and adaress Case No.
The SUBJECT PREMISES at 806 S. 39th Street, vV\ oO \ q - Ss o~ (b [
Unit B, Tacoma Washington 98418 )
PERSON Christopher Anderson, XX/XX/1979 )

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penal of perjury that I have reason to believe that on the following person or property (identify the person or describe the

to be searched and give its locat
POEMS ICT BREMIES af 806 6 45th Street, Unit B, Tacoma, WA 98418 and PERSON of Christopher Anderson as further

described in Attachment A, which is attached hereto and incorporated herein by this reference.

located in the Western District of Washington , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B, incorporated herein by reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
WM evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
Title 18, U.S.C. § 2252 (a)(2) Receipt or Distribution of Child Pornography
Title 18, U.S.C. § 2252(a)(4\(B) Possession of Child Pornography

The application is based on these facts:
v See attached Affidavit continued on the attached sheet

[| Delayed notice of days (give exact ending date if more than 30 days: is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented: [Joy reliabl ce fos means; or: [| telephonically recorded.

Applicant’s signature

No Agent, George Long, DHS-ICE
Printed name and title

 

© The foregoing affidavit was sworn to before me and signed in my presence, or
© The above-named agent provided a sworn statement attesting to the truth of the foregoing affidavit by telephone.

Date: 12/17/2019 Shi. L. ni ee

Judge’s Signature

City and state: Tacoma, Washington Theresa L. Fricke, United States Magistrate Iudge
Printed name and title

 

 

 

 

USAO: 2019R01205
 

 

o eo NO A SP WY NY

DO wo wp NbN NHN WN WN NY NO KF HB Ke eS S| Chee. pk pk ee
oOo aD DN ON BP WY NY YF DOD Oo PHAN HD NH SP WN KS OS

 

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 2 of 33

ATTACHMENT A
Description of the Property to be Searched
a. The physical address of the SUBJECT PREMISES is 806 S. 39" Street,
Unit B, Tacoma, Washington 98418. The SUBJECT PREMISES is more fully described
as a unit within a three-unit apartment building situated on the southwest corner of
Yakima Avenue and 39 Street. The Hong Kong Super Market is located directly across
the street from the apartment building. The front of the building faces north and is panted
beige with white trim. The back and sides of the building are covered with a red brick
facade. Unit B is located near the northwest corner of the building. It has a brown door
that faces north that has the letter “B” is displayed on it. The numbers “806” are
displayed on front of the building on wooden pillars on located on the east and west side

of the buildings.

 

. as

ATTACHMENT A - 1 UNITED STATES ATTORNEY
USAO #2019R01205 700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
 

 

oo nN NHN ON BR WY NO eS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 3 of 33

 

The search is to include all rooms, attics, basements, or other areas located in Unit

B, any parking spaces, garages, or storage spaces attached to or specifically assigned to

Unit B, as well as any digital device(s) found therein.

ATTACHMENT A - 2 UNITED STATES ATTORNEY

700 Stewart Street, Suite 5220
USAO #2019R01205 Seattle, Washington 98101-1271

(206) 553-7970
 

 

NO NY WN NO WH NV HN NN WN BH KH KH KR HF KH FO PS ES
So NH HA fF WN KFS CO OO FADD HN FSF WN KF ©

OD Ce YD UW BW NN

 

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 4 of 33

Description of Person to be Searched
The person to be searched, CHRISTOPHER MICHAEL ANDERSON, is a white male
who was born on XX/XX/1979. He is approximately 5’7” tall and weighs approximately

 

125 pounds.
ATTACHMENT A - 3 UNITED STATES ATTORNEY
USAO #2019R01205 700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
 

 

0 Ce ND UW BW NY &

pO NY NH WH NHN HYD HK NN NO KR HH | FF HF HF OO SEF LES Se
oOo tN HN UO PP WW NY KH DOD OO FAH Mr FP WD NY KY O&O

 

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 5 of 33

ATTACHMENT B
ITEMS TO BE SEIZED

The following records, documents, files, or materials, in whatever form, including
handmade or mechanical form (such as printed, written, handwritten, or typed),
photocopies or other photographic form, and electrical, electronic, and magnetic form
(such as CDs, DVDs, smart cards, thumb drives, camera memory cards, electronic
notebooks, or any other storage medium), that constitute evidence, instrumentalities, or
fruits of violations of 18 U.S.C. § 2252(a)(4)(B) (Possession of Child Pornography)
which may be found at the SUBJECT PREMISES and on the person of CHRISTOPHER
MICHAEL ANDERSON.

1. Any visual depiction of minor(s) engaged in sexually explicit conduct, in
any format or media.

2. Evidence of any associated email accounts, instant message accounts or
other communications or digital storage such as cloud accounts.

3. Letters, e-mail, text messages, and other correspondence identifying
persons transmitting child pornography, or evidencing the transmission of child
pornography, through interstate or foreign commerce, including by mail or by computer;

4. All invoices, purchase agreements, catalogs, canceled checks, money order
receipts, credit card statements or other documents pertaining to the transportation or —
purchasing of images of minors engaged in sexually explicit conduct; |

5. Any and all address books, names, lists of names, telephone numbers, and
addresses of individuals engaged in the transfer, exchange, or sale of child pornography;

6. Any and all address books, names, lists of names, telephone numbers, and
addresses of minors;

7. Any and all diaries, notebooks, notes, non-pornographic pictures of
children, and any other records reflecting personal contact or other activities with minors.

8. Any non-digital recording devices and non-digital media capable of storing
images and videos.

ATTACHMENT B - 1 UNITED STATES ATTORNEY

: 700 Stewart Street, Suite 5220
USAO #2019R01205 Seattle, Washington 98101-1271

(206) 553-7970
 

 

So eo NN OH FSF WY NY

NO NO NY YN NY HYD NY KN NY KH KF HF KF HF Re S| SS Se
on NN OH BP WN KY§ CT OBO Bn KH Nn F&F WW NY KF CO

 

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 6 of 33

9. Digital devices and/or their components, which include, but are not limited
to:

a. Any digital devices and storage device capable of being used to
commit, further, or store evidence of the offense listed above, including but not limited to
computers, digital cameras, and smart phones;

b. Any digital devices used to facilitate the transmission, creation,
display, encoding or storage of data, including word processing equipment, modems,
docking stations, monitors, cameras, printers, encryption devices, and optical scanners;

c. Any magnetic, electronic, or optical storage device capable of
storing data, such as disks, tapes, CD-ROMs, CD-Rs, CD-RWs, DVDs, printer or
memory buffers, smart cards, PC cards, memory sticks, flash drives, thumb drives,
camera memory cards, media cards, electronic notebooks, and personal digital assistants;

| d. Any documentation, operating logs and reference manuals regarding
the operation of the digital device or software;

e. Any applications, utility programs, compilers, interpreters, and other
software used to facilitate direct or indirect communication with the computer hardware,
storage devices, or data to be searched;

f. Any physical keys, encryption devices, dongles and similar physical
items that are necessary to gain access to the computer equipment, storage devices or
data; and

| g. Any passwords, password files, test keys, encryption codes or other
information necessary to access the computer equipment, storage devices or data;

10. Evidence of who used, owned or controlled any seized digital device(s) at
the time the things described in this warrant were created, edited, or deleted, such as logs,
registry entries, saved user names and passwords, documents, and browsing history;

11. Evidence of malware that would allow others to control any seized digital

device(s) such as viruses, Trojan horses, and other forms of malicious software, as well

ATTACHMENT B - 2 UNITED STATES ATTORNEY

700 Stewart Street, Suite 5220
USAO #2019R01205 Seattle, Washington 98101-1271

(206) 553-7970
 

 

Oo Oo NHN nD FP W NY

NY NO NHN HPO KN NY NO DN NO Ro mee ee
on NH Nn FP WN S& SF OO FAHD NA Fh W WH KH CO

 

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 7 of 33

as evidence of the presence or absence of security software designed to detect malware;
as well as evidence of the lack of such malware; |

12. Evidence of the attachment to the digital device(s) of other storage devices
or similar containers for electronic evidence;

13. Evidence of counter-forensic programs (and associated data) that are
designed to eliminate data from a digital device;

14. Evidence of times the digital device(s) was used;

15. Any other ESI from the digital device(s) necessary to understand how the

digital device was used, the purpose of its use, who used it, and when.

The seizure of digital devices and/or their components as set forth herein is
specifically authorized by this search warrant, not only to the extent that such
digital devices constitute instrumentalities of the criminal activity described above,
but also for the purpose of the conducting off-site examinations of their contents for
evidence, instrumentalities, or fruits of the aforementioned crimes.

ATTACHMENT B - 3 UNITED STATES ATTORNEY

700 Stewart Street, Suite 5220
USAO #2019R01205 Seattle, Washington 98101-1271

(206) 553-7970
 

 

eo eo NI NHN OH BR WY NO

MO NO NYO WHO NY ND HW ND WN HF KF HF HF KF Fe OF OS
eo ~s1I N A FSF WD NY KH CO OBO FAHD NA HP W HY KK @S

 

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed. 12/17/19 Page 8 of 33

AFFIDAVIT

STATE OF WASHINGTON Ss
COUNTY OF PIERCE

 

I, George Long, being duly sworn, state as follows:
INTRODUCTION AND AGENT BACKGROUNDS

l. I am a Special Agent (SA) with the U.S. Department of Homeland Security
(DHS), Immigration and Customs Enforcement (ICE), Homeland Security Investigations
(HSJ), assigned to the Office of the Special Agent in Charge (SAC), Seattle, Washington.
I have been employed as an HSI agent since September 2005. HST is responsible for
enforcing customs and immigration laws, and federal criminal statutes of the United
States. As part of my duties, I investigate criminal violations relating to child
exploitation and child pornography, including violations pertaining to the illegal
production, distribution, receipt, and possession of child pornography and material
involving the sexual exploitation of minors in violation of 18 U.S.C. §§ 2251, 2252, and
2252A.

2. I am a graduate of the Federal Law Enforcement Training Center (FLETC),
the ICE Special Agent Training Program, and have received further specialized training
in the investigation of child pornography and child exploitation crimes. I have also had
the opportunity to observe and review examples of child pornography (as defined in 18
USS.C. § 2256(8)). I have participated in the execution of previous search warrants,
which involved child exploitation and/or child pornography offenses, and the search and
seizure of computers, related peripherals, and computer media equipment. I have worked
with other federal, state, and local law enforcement personnel in the investigation and
prosecution of crimes involving the sexual exploitation of children. Prior to working for
HSI, I was employed as a State Trooper by the Arizona Department of Public Safety for

approximately nine years.

AFFIDAVIT OF SPECIAL AGENT GEORGE LONG - 1 , UNITED STATES ATTORNEY

700 Stewart Street, Suite 5220
USAO #201 9RO 1205 , Seattle, Washington 98101-1271

(206) 553-7970
 

 

NO NO NO NO NY HN YN NY NO BH HH KK HH HF HF KF FEF S|
oT N OA FP WW NY KH CO OBO FH NW HP WD NY KK CO

Co fe tN HD UN FP WY NY

 

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 9 of 33

3. I am submitting this affidavit in support of an application under Rule 41 of
the Federal Rules of Criminal Procedure for a warrant to search the premises located at
806 S. 39% Street, Unit B, Tacoma, Washington 98418 (the “SUBJECT PREMISES”),
and the person of CHRISTOPHER MICHAEL ANDERSON (the “SUBJECT
PERSON”), more fully described in attachment A of this affidavit, for the property and
items described in attachment B of this affidavit.

4, The warrant would authorize a search of the SUBJECT PREMISES and the
SUBJECT PERSON, and the seizure of items listed in attachment B, for evidence, fruits,
and instrumentalities of violations of 18 U.S.C. § 2252(a)(2) (Receipt or Distribution of
Child Pornography) and 18 U.S.C. § 2252(a)(4)(B) (Possession of Child Pornography).

"5. The facts set forth in this affidavit are based on the following: my own
personal knowledge; knowledge obtained from other individuals during my
participation in this investigation, including other law enforcement officers; interviews
of witnesses; my review of records related to this investigation; communications with
others who have knowledge of the events and circumstances described herein; and
information gained through my training and experience. |

6. Because this affidavit is submitted for the limited purpose of establishing
probable cause in support of the application for a search warrant, it does not set forth
each and every fact I or others have learned during the course of this investigation. I have
set forth only the facts I believe are relevant to the determination of probable cause to
believe evidence, fruits, and instrumentalities of violations of 18 U.S.C. § 2252(a)(2)
(Receipt or Distribution of Child Pornography) and 18 U.S.C. § 2252(a)(4)(B)
(Possession of Child Pornography) will be found in the SUBJECT PREMISES and on the
person of CHRISTOPHER MICHAEL ANDERSON.

SUMMARY OF PROBABLE CAUSE

7. | From my training and experience, I know that Kik Messenger, also known
as KIK, is an instant messenger mobile application (app) for mobile devices from Kik
Interactive. KIK is available free of charge on iOS, Android, and Windows Phone

AFFIDAVIT OF SPECIAL AGENT GEORGE LONG - 2 UNITED STATES ATTORNEY

700 Stewart Street, Suite 5220
USAO #2019R01205 Seattle, Washington 98101-1271

(206) 553-7970
 

 

Co fo NO UO FP WY NY

NM NO NO NO HD HN HD NN NN eH HK HF KH KF SES SFO ESESlhc El
oN HN ON PP WOW NY KH CO OD Fn HD NH FP WD NY KK O&O

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19. Page 10 of 33

operating systems. Among its features, KIK permits users to engage in one-on-one or
group chats, as well as share image and video files. KIK was based and headquartered in
Waterloo, Ontario, Canada, until approximately October 2019, when it was acquired by
MediaLab.

8. From my training and experience, I am aware that certain KIK users use

KIK’s features to traffic images and videos of child pornography. In order to combat this

activity, KIK employs the use of hash matching software to identify users who are

sharing child exploitation material using KIK’s services. A hash value can be analogized
to a “digital fingerprint.” The probability that any two files will have the same hash
value is extremely low, meaning that when two files have the same hash value, it is
virtually certain that they are identical.

9. KIK utilizes the hash matching software, to run a hash value check against
every file sent within KIK, including those sent as part of private conversations. When a
user sends a file with a hash value that matches a known child sexual abuse material hash
value, the account is banned. The KIK Trust and Safety Team receives a daily report of
all such hash matches. When the company was headquartered in Canada, it had a
mandatory obligation to report these matches to the Royal Canadian Mounted Police
(RCMP). With each report, KIK provided some or all of the following information:

e Subscriber data associated with the reported user;

e Full conversation log that exists on the reporter’s device, including timestamps

and Internet Protocol (IP) addresses, as well as text content;
e Images/Videos associated
SUMMARY OF INVESTIGATION

10. HST routinely investigates child exploitation leads received from the
RCMP. These include leads resulting from the KIK reports made to the RCMP as
described above. KIK reported to the RCMP all instances where its security team had
discovered child pornography exchanged or discussed via the KIK application. Included

in the lead, there is normally profile data of the user, any text transcript if applicable, and

AFFIDAVIT OF SPECIAL AGENT GEORGE LONG - 3 UNITED STATES ATTORNEY

700 Stewart Street, Suite 5220
USAO #2019R01205 Seattle, Washington 98101-1271

(206) 553-7970
 

 

Co eo NHN HD OH BP W NO —

NO NH NH HN WN NH NN ND HK HF He ee ie ee
oN KH A PP WD NY KF CO OBO Pn HDB A HP WO HN KK CO

 

 

 

Case 3:19-mj-05261-TLF Document 1 Filed 12/17/19 Page 11 of 33

any files shared. These leads are then forwarded to HSI Cyber Crimes Center, which
distributes the leads to the HSI field offices based on the geolocation of the associated
Internet Protocol (IP) address. .

11. In March 2019, HSI Seattle received information regarding KIK user
“FLASH325325” (the SUBJECT ACCOUNT) through the process described above. KIK
reported the SUBJECT ACCOUNT shared a file, with the hash value ending in “XIKH”
(the SUBJECT FILE) on February 18, 2019, at approximately 08:36:33 Universal
Coordinated Time (UTC), from the IP address 131.191.84.181 (the SUBJECT IP). The
hash value of the SUBJECT FILE was identified via hash matching software as a child
exploitation image hash file. The SUBJECT FILE was not viewed by KIK or the RCMP
to verify that it was in fact a child exploitation image. Although the SUBJECT FILE was
provided by KIK and is in my possession as part of the lead information, I also have not
viewed the SUBJECT FILE.

12. Subscriber information provided by KIK indicates the SUBJECT
ACCOUNT was created on February 2, 2019. The user identified his/her first name as
“Element”, his/her last name as “B”, and his/her date of birth (DOB) as XX/XX/1979.
The subscriber’s e-mail address was identified as “elementb916916@gmail.com”. IP
logs included with the subscriber information revealed that between February 4, 2019,
and February 18, 2019, the SUBJECT ACCOUNT regularly accessed the KIK
application via the SUBJECT IP and IP address 73.140.111.214. Subsequent
investigation identified Click! Network as the internet service provider (ISP) to whom the
SUBJECT IP is assigned and Comcast as the ISP to whom address 73.140.111.214 is
assigned.

13. I contacted the HSI Cyber Crimes Center and learned the hash value
associated with SUBJECT FILE is maintained in an HSI repository of known child
exploitation images. I obtained a copy of this file (the REPOSITORY FILE), which has
a hash value identical to the SUBJECT FILE. I viewed the REPOSITORY FILE and
describe it as follows:

AFFIDAVIT OF SPECIAL AGENT GEORGE LONG - 4 UNITED STATES ATTORNEY

700 Stewart Street, Suite 5220
USAO #2019R01205 Seattle, Washington 98101-1271

(206) 553-7970
 

 

oe HN DN A FP WY NY

NY NO NY NY NY NY NV WN NO YH HF HF HF Fe Re RF Ee Ee
oN TN OH FF WO NY KF OD CO Fes HDB A FP W NY KS SC

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 12 of 33

This color image depicts a prepubescent female kneeling face down on a bed with
her buttocks elevated in the air. Her buttocks are red and appear to have been
struck by something. The child’s anus and vagina are fully exposed and are the
focal point of the image. Based on the child’s small stature, lack of visible pubic
hair, and lack of sexual development, I estimated she is approximately six to ten
years of age.

14. Asnoted above, because the REPOSITORY FILE! and the SUBJECT
FILE have the same hash value, I know from my training and experience that it is
virtually certain that the two files are the same.

15. A DHS summons was served to Click! Network to obtain subscriber
information for the account registered to or associated with the SUBJECT IP on or about
February 5, 2019 at 09:53:45 UTC, through February 18, 2019 at 08:36:50 UTC. Click
identified the subscriber as John Gross, with a service address at 3919 S. 19" Street,
Tacoma, Washington. Open source internet checks revealed Park Rose Care Center is
located at 3919 S, 19" Street, Tacoma, Washington. Their website indicates Park Rose
Care Center is an assisted living community that offers nursing and long-term care
services to their clients.

_16. A DHS summons was served to Comcast to obtain subscriber information
for the account registered to or associated with IP address 73.140.11 1.214 on or about
February 17, 2019 at 05:27:21 UTC, through February 18, 2019 at 03:44:50 UTC.
Comcast identified the subscriber as LY., with a service address at 806 S. 39" Street,
Unit B, Tacoma, Washington (the SUBJECT PREMISES).

17. Searches conducted in law enforcement databases revealed that on August
28, 2019, CHRISTOPHER MICHAEL ANDERSON was issued a Washington driver
license that identifies his address as 806 S. 39" Street, Unit B, Tacoma, Washington.
Notably, the DOB listed on his driver license matched the DOB listed on the SUBJECT
ACCOUNT. In November 2005, ANDERSON was found to have submitted finger prints

 

! A copy of this file is included with this application as Exhibit 1 and will be provided to the reviewing magistrate
judge. Exhibit 1 will not be filed with this application but instead will remain in the custody of HSI so that it can be
made available should it be relevant to any future litigation involving this search application.

AFFIDAVIT OF SPECIAL AGENT GEORGE LONG - 5 UNITED STATES ATTORNEY

700 Stewart Street, Suite 5220
USAO #2019R01205 Seattle, Washington 98101-1271

(206) 553-7970
 

 

oC Oo NN OW BP W NO

oO NO NYO HN HV NY NY WN NY KR HB BH FH HB BS SS S| S|

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 13 of 33

to the State of California as an applicant for employment at an elderly residential care
facility.

18. A search of social media revealed ANDERSON has a Facebook account
under the name “Chris Anderson”, and an Instagram account listed under
“element916916”. A DHS summons was served to Facebook to obtain subscriber
information for Facebook accounts registered to or associated with e-mail address
elementb916916@gmail.com, and to obtain subscriber information for Instagram account
elementb916916. Facebook identified e-mail address elementb916916@gmail.com as
ANDERSON’ “registered e-mail address” for his Facebook account. They identified the
subscriber of Instagram account elementb916916 as “ElementB” and the “registered e-
mail address” associated with this account as elementb916916@gmail.com.

19. On October 31, 2019, I spoke with a Park Rose Care Center representative
who verified ANDERSON is employed at Park Rose Care Center. They also confirmed
internet service is available to all staff, residents, and guests, via Wi-fi.

20. A DHS summons was served to Park Rose Care Center to obtain

|| ANDERSON’s employment information and time cards documenting any hours he

worked on February 17, 2019, and February 18, 2019. The Park Rose Care Center
reported ANDERSON has been employed as a Certified Nursing Assistant since January
23, 2019, and is assigned to shift that starts at 10:30 p.m., and ends at 6:30 am. A
timecard was provided showing ANDERSON clocked in for work at 10:33 p.m. on
February 17, 2019 and clocked out at 3:30 a.m. on February 18, 2019. He clocked back
in at 4:02 a.m. and clocked out for good at 6:34 a.m.

21. Laccessed the website worldtimebuddy.com and used it to convert the
SUBJECT IMAGE’S upload time from UTC to Pacific Standard Time (PST). The
conversion revealed the SUBJECT IMAGE was uploaded on February 18, 2019, at
12:36:33 a.m. PST.

22. On December 6, 2019, I conducted surveillance of the SUBJECT
PREMISES. At approximately 7:09 AM, I saw a silver Hyundai Sonata park in front of

AFFIDAVIT OF SPECIAL AGENT GEORGE LONG - 6 UNITED STATES ATTORNEY

700 Stewart Street, Suite 5220
USAO #2019R01205 Seattle, Washington 98101-1271

(206) 553-7970
 

 

oo ef 4 HD On BP WH NY —

NO NO NO YD ND WN NY NV NO HH HF =| SF FP FEF FEF RE Se
Oo DN NA F&F WD NY KK CO CO FBT HD A FSF W NY KS S&S

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 14 of 33

the SUBJECT PREMISES that displayed Washington license plate BJF3433. I saw
ANDERSON exit the vehicle, walk towards the apartments, and disappear from my sight.

23. Checks conducted in law enforcement databases revealed Washington
license plate BJF3433 is registered to a 2014 Hyundai Sonata owned by T.Y. at 806 S.
39" Street, Unit B, Tacoma, Washington.

24. Based on my investigation to date, it does not appear that there are any
residents of the SUBJECT PREMISES other than ANDERSON and T.Y.

TECHNICAL BACKGROUND

25. Based on my training and experience, when an individual communicates
through the Internet, the individual leaves an IP address which identifies the individual
user by account and ISP (as described above). When an individual is using the Internet,
the individual’s IP address is visible to administrators of websites they visit. Further, the
individual’s IP address is broadcast during most Internet file and information exchanges
that occur.

26. Based on my training and experience, I know that most ISPs provide only
one IP address for each residential subscription. I also know that individuals often use
multiple digital devices within their home to access the Internet, including desktop and
laptop computers, tablets, and mobile phones. A device called a router is used to connect
multiple digital devices to the Internet via the public IP address assigned (to the
subscriber) by the ISP. A wireless router performs the functions of a router but also
includes the functions of a wireless access point, allowing (wireless equipped) digital
devices to connect to the Internet via radio waves, not cables. Based on my training and
experience, today many residential Internet customers use a wireless router to create a
computer network within their homes where users can simultaneously access the Internet
(with the same public IP address) with multiple digital devices.

27. Based on my training and experience and information provided to me by
computer forensic agents, I know that data can quickly and easily be transferred from one
digital device to another digital device. Data can be transferred from computers or other

AFFIDAVIT OF SPECIAL AGENT GEORGE LONG - 7 UNITED STATES ATTORNEY

700 Stewart Street, Suite 5220
USAO #2019R01205 Seattle, Washington 98101-1271

(206) 553-7970
 

 

Co fe ND A Fe W NHN

NO wo NY NO NY WN WN N NO | KH KH KF KF FF FE Se
oo st HN UO SP W NYO KH CO OO BA HD A FP WY NH KK O&O

 

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 15 of 33

digital devices to internal and/or external hard drives, tablets, mobile phones, and other
mobile devices via a USB cable or other wired connection. Data can also be transferred
between computers and digital devices by copying data to small, portable data storage
devices including USB (often referred to as “thumb”) drives, memory cards (Compact
Flash, SD, microSD, etc.) and memory card readers, and optical discs (CDs/DVDs).

28. As outlined above, residential Internet users can simultaneously access the
Internet in their homes with multiple digital devices. Also explained above is how data
can quickly and easily be transferred from one digital device to another through the use
of wired connections (hard drives, tablets, mobile phones, etc.) and portable storage
devices (USB drives, memory cards, optical discs). Therefore, a user could access the
Internet using their assigned public IP address, receive, transfer or download data, and
then transfer that data to other digital devices, which may or may not have been
connected to the Internet during the date and time of the specified transaction.

29. Based on my training and experience, I have learned that the computer’s
ability to store images and videos in digital form makes the computer itself an ideal
repository for child pornography. The size of hard drives used in computers (and other
digital devices) has grown tremendously within the last several years. Hard drives with
the capacity of four (4) terabytes (TB) are not uncommon. These drives can store
thousands of images and videos at very high resolution.

30. Based on my training and experience, and information provided to me by
other law enforcement officers, I know that people tend to use the same user names
across multiple accounts and email services. —

31. Based on my training and experience, collectors and distributors of child
pornography also use online resources to retrieve and store child pornography, including
services offered by companies such as Google, Yahoo, Apple, and Dropbox, among
others. The online services allow a user to set up an account with a remote computing
service that provides email services and/or electronic storage of computer files in any
variety of formats. A user can set up an online storage account from any computer with .

AFFIDAVIT OF SPECIAL AGENT GEORGE LONG - 8 UNITED STATES ATTORNEY

700 Stewart Street, Suite 5220
USAO #2019R01205 Seattle, Washington 98101-1271

(206) 553-7970
 

 

oO oe ND A Bh WY NO

NO NO NH HN NH HN HN WN NN & — FR HF HF KF KF PF PS eR
on NN ON BP WY NYO KH CF OO Fe ANT HD HA FP WY NY KF &

 

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 16 of 33

access to the Internet. Evidence of such online storage of child pornography is often
found on the user’s computer. Even in cases where online storage is used, however,
evidence of child pornography can be found on the user’s computer in most cases.

32. As is the case with most digital technology, communications by way of
computer can be saved or stored on the computer used for these purposes. Storing this

information can be intentional, i.e., by saving an email as a file on the computer or saving

the location of one’s favorite websites in, for example, “bookmarked” files. Digital

information can also be retained unintentionally, e.g., traces of the path of an electronic
communication may be automatically stored in many places (e.g., temporary files or ISP
client software, among others). In addition to electronic communications, a computer
user’s Internet activities generally leave traces or “footprints” and history files of the
browser application used. A forensic examiner often can recover evidence suggesting
whether a computer contains wireless software, and when certain files under investigation
were uploaded or downloaded. Such information is often maintained indefinitely until
overwritten by other data.

33. Based on my training and experience, I have learned that producers of child
pornography can produce image and video digital files from the average digital camera,
mobile phone, or tablet. These files can then be easily transferred from the mobile device
to a computer or other digital device, using the various methods described above. The
digital files can then be stored, manipulated, transferred, or printed directly from a
computer or other digital device. Digital files can also be edited in ways similar to those
by which a photograph may be altered; they can be lightened, darkened, cropped, or
otherwise manipulated. As a result of this technology, it is relatively inexpensive and
technically easy to produce, store, and distribute child pornography. In addition, there is
an added benefit to the child pornographer in that this method of production is a difficult
trail for law enforcement to follow.

34. As part of my training and experience, I have become familiar with the
structure of the Internet, and I know that connections between computers on the Internet

AFFIDAVIT OF SPECIAL AGENT GEORGE.LONG - 9 UNITED STATES ATTORNEY

700 Stewart Street, Suite 5220
USAO #2019R01205 Seattle, Washington 98101-1271

(206) 553-7970
 

 

0 OND WN BR wWDHN

NM NO NH NY NH NY NY NY NN HR KF RFR RF RF FF RS Re
os KN OH FF WO NY KH CO CO Fe HD A FP W NY KK SO

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 17 of 33

 

routinely cross state and international borders, even when the computers communicating
with each other are in the same state. Individuals and entities use the Internet to gain
access to a wide variety of information; to send information to, and receive information
from, other individuals; to conduct commercial transactions; and to communicate via
email. |

35. Based on my training and experience, I know that cellular mobile phones
(often referred to as “smart phones”) have the capability to access the Internet and store
information, such as images and videos. As a result, an individual using a smart phone
can send, receive, and store files, including child pornography, without accessing a
personal computer or laptop. An individual using a smart phone can also easily connect
the device to a computer or other digital device, via a USB or similar cable, and transfer
data files from one digital device to another. Moreover, many media storage devices,
including smartphones and thumb drives, can easily be concealed and carried on an
individual’s person and smartphones and/or mobile phones are also often carried on an
individual’s person.

36. Asset forth herein and in Attachment B to this Affidavit, I seek permission
to search for and seize evidence, fruits, and instrumentalities of the above-referenced
crimes that might be found at the SUBJECT PREMISES or on the SUBJECT PERSON,
in whatever form they are found. It has been my experience that individuals involved in
child pornography often prefer to store images of child pornography in electronic form.
The ability to store images of child pornography in electronic form makes digital devices,
examples of which are enumerated in Attachment B to this Affidavit, an ideal repository
for child pornography because the images can be easily sent or received over the Internet.
As a result, one form in which these items may be found is as electronic evidence stored
on a digital device.

37. | Based upon my knowledge, experience, and training in child pornography

investigations, and the training and experience of other law enforcement officers with

AFFIDAVIT OF SPECIAL AGENT GEORGE LONG - 10 UNITED STATES ATTORNEY

700 Stewart Street, Suite 5220
USAO #2019R01205 Seattle, Washington 98101-1271

(206) 553-7970
 

 

 

So Oo SN NH HH SF W YN

NO NO NO NO NO KN NY NN NO HH HF HH BR ee
oO nN DN UH FF WD NY KH CO CO FH HD A FB WY NY = OS

 

 

 

 

Case 3:19-mj-05261-TLF' Document1 Filed 12/17/19 Page 18 of 33

whom I have had discussions, I know that there are certain characteristics common to
individuals who have a sexualized interest in children and depictions of children:

a. They may receive sexual gratification, stimulation, and satisfaction
from contact with children; or from fantasies they may have viewing children engaged in
sexual activity or in sexually suggestive poses, such as in person, in photographs, or other
visual media; or from literature describing such activity.

b. They may collect sexually explicit or suggestive materials in a
variety of media, including photographs, magazines, motion pictures, videotapes, books,
slides, and/or drawings or other visual media. Such individuals often times use these
materials for their own sexual arousal and gratification. Further, they may use these
materials to lower the inhibitions of children they are attempting to seduce, to arouse the
selected child partner, or to demonstrate the desired sexual acts. These individuals may
keep records, to include names, contact information, and/or dates of these interactions, of
the children they have attempted to seduce, arouse, or with whom they have engaged in
the desired sexual acts.

c. They often maintain any “hard copies” of child pornographic .
material that is, their pictures, films, video tapes, magazines, negatives, photographs,
correspondence, mailing lists, books, tape recordings, etc., in the privacy and security of
their home or some other secure location. These individuals typically retain these “hard
copies” of child pornographic material for many years, as they are highly valued.

d. Likewise, they often maintain their child pornography collections
that are in a digital or electronic format in a safe, secure and private environment, such as
a computer and surrounding area. These collections are often maintained for several
years and are kept close by, often at the individual’s residence or some otherwise easily
accessible location, to enable the owner to view the collection, which is valued highly.

e. They also may correspond with and/or meet others to share
information and materials; rarely destroy correspondence from other child pornography
distributors/collectors; conceal such correspondence as they do their sexually explicit |

AFFIDAVIT OF SPECIAL AGENT GEORGE LONG - 11 UNITED STATES ATTORNEY

700 Stewart Street, Suite 5220
USAO #2019R01205 Seattle, Washington 98101-1271

(206) 553-7970
 

 

co eo SY KN OH FSF WD YN —

NO MO NYO NY NY NHN NY NY YN YF KF = Se SS SF Se eS SS
ey HD MH BP WY KH CFT OO Bn HD vA BP WY NY KS CS

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 19 of 33

material; and often maintain lists of names, addresses, and telephone numbers of
individuals with whom they have been in contact and who share the same interests in
child pornography. |

f. They generally prefer not to be without their child pornography for
any prolonged time period. This behavior has been documented by law enforcement
officers involved in the investigation of child pornography throughout the world.

g. E-mail itself provides a convenient means by which individuals can
access a collection of child pornography from any computer, at any location with Internet
access. Such individuals therefore do not need to physically carry their collections with _
them but rather can access them electronically. Furthermore, these collections can be
stored on email “cloud” servers, which allow users to store a large amount of material at
no cost, without leaving any physical evidence on the users’ computer(s).

- 38. In addition to offenders who collect and store child pornography, law
enforcement has encountered offenders who obtain child pornography from the internet,
view the contents and subsequently delete the contraband, often after engaging in self-
gratification. In light of technological advancements, increasing Internet speeds and
worldwide availability of child sexual exploitative material, this phenomenon offers the
offender a sense of decreasing risk of being identified and/or apprehended with quantities
of contraband. This type of consumer is commonly referred to as a ‘seek and delete’
offender, knowing that the same or different contraband satisfying their interests remain
easily discoverable and accessible online for future viewing and self-gratification. I
know that, regardless of whether a person discards or collects child pornography he/she
accesses for purposes of viewing and sexual gratification, evidence of such activity is
likely to be found on computers and related digital devices, including storage media, used
by the person. This evidence may include the files themselves, logs of account access
events, contact lists of others engaged in trafficking of child pornography, backup files,

and other electronic artifacts that may be forensically recoverable.

AFFIDAVIT OF SPECIAL AGENT. GEORGE LONG - 12 ‘ UNITED STATES ATTORNEY

700 Stewart Street, Suite 5220
USAO #2019R01205 Seattle, Washington 98101-1271

(206) 553-7970
 

 

wo NO NH NO NH HN NY NO NYO F& — | KF FS FS S| —|— HO
eo nN NHN A FF WW NY KH CO HO SB HDB NH BP WHO NY KF CO

Co Oo NN NH BP WY NY.

 

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 20 of 33

39. Given the above-stated facts, and based on my knowledge, training and
experience, along with my discussions with other law enforcement officers who
investigate child exploitation crimes, I believe that ANDERSON is the owner of the
SUBJECT ACCOUNT and likely has a sexualized interest in children and depictions of
children, and that evidence of child pornography is likely to be found on digital media
devices, including mobile and/or portable digital devices found at the SUBJECT
PREMISES or on the SUBJECT PERSON. |

40. Based on my training and experience, and that of computer forensic agents
that I work and collaborate with on a daily basis, I know that every type and kind of
information, data, record, sound or image can exist and be present as electronically stored
information on any of a variety of computers, computer systems, digital devices, and
other electronic storage media. I also know that electronic evidence can be moved easily
from one digital device to another. As a result, I believe that electronic evidence may be
stored on any digital device present at the SUBJECT PREMISES or on the SUBJECT
PERSON. .

41. Based on my training and experience, and my consultation with computer
forensic agents who are familiar with searches of computers, I know that in some cases
the items set forth in Attachment B may take the form of files, documents, and other data
that is user-generated and found on a digital device. In other cases, these items may take
the form of other types of data - including in some cases data generated automatically by
the devices themselves.

42. Based on my training and experience, and my consultation with computer
forensic agents who are familiar with searches of computers, I believe that if digital
devices are found in the SUBJECT PREMISES or on the SUBJECT PERSON, there is
probable cause to believe that the items set forth in Attachment B will be stored in those
digital devices for a number of reasons, including but not limited to the following:

a. Once created, electronically stored information (ESD can be stored
for years in very little space and at little or no cost. A great deal of ESI is created, and

AFFIDAVIT OF SPECIAL AGENT GEORGE LONG - 13 UNITED STATES ATTORNEY

. 700 Stewart Street, Suite 5220
USAO #2019R01205 Seattle, Washington 98101-1271

(206) 553-7970
 

oOo eo IN KH OH FP W NY

 

NO NO NO HY KH NY HYD YN NO BH SS — HES HF SF SES S|
oOo nN DN MH FP WHO NY KH CO HO FAI KH A FSF W NY YF O&O

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 21 of 33

stored, moreover, even without a conscious act on the part of the device operator. For
example, files that have been viewed via the Internet are sometimes automatically
downloaded into a temporary Internet directory or “cache,” without the knowledge of the
device user. The browser often maintains a fixed amount of hard drive space devoted to
these files, and the files are only overwritten as they are replaced with more recently
viewed Internet pages or if a user takes affirmative steps to delete them. This ESI may
include relevant and significant evidence regarding criminal activities, but also, and. just

as importantly, may include evidence of the identity of the device user, and when and

how the device was used. Most often, some affirmative action is necessary to delete ESI.

And even when such action has been deliberately taken, ESI can often be recovered,
months or even years later, using forensic tools.

b. Wholly apart from data created directly (or indirectly) by user-
generated files, digital devices - in particular, a computer’s internal hard drive - contain
electronic evidence of how a digital device has been used, what it has been used for, and
who has used it. This evidence can take the form of operating system configurations,
artifacts from operating systems or application operations, file system data structures, and
virtual memory “swap” or paging files. Computer users typically do not erase or delete
this evidence, because special software is typically required for that task. However, it is
technically possible for a user to use such specialized software to delete this type of
information - and, the use of such special software may itself result in ESI that is relevant
to the criminal investigation. In particular, to properly retrieve and analyze electronically
stored (computer) data, and to ensure accuracy and completeness of such data and to
prevent loss of the data either from accidental or programmed destruction, it is necessary
to conduct a forensic examination of the computers. To effect such accuracy and
completeness, it may also be necessary to analyze not only data storage devices, but also
peripheral devices which may be interdependent, the software to operate them, and

related instruction manuals containing directions concerning operation of the computer

and software.
AFFIDAVIT OF SPECIAL AGENT GEORGE LONG - 14 UNITED STATES ATTORNEY
USAO #2019R01205 700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
 

 

Co eo HNN On HR WD YN

NO NO NO NO YN NO NY VN NO Re eRe RR ow ee
on Dn OH FP WO NY KH CO CO FAHD WN F&F W NY KH CO

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 22 of 33

SEARCH AND/OR SEIZURE OF DIGITAL DEVICES

43. In addition, based on my training and experience and that of computer
forensic agents that I work and collaborate with on a daily basis, I know that in most
cases it is impossible to successfully conduct a complete, accurate, and reliable search for
electronic evidence stored on a digital device during the physical search of a search site
for a number of reasons, including but not limited to the following:

a. Technical Requirements: Searching digital devices for criminal

evidence is a highly technical process requiring specific expertise and a properly

controlled environment. The vast array of digital hardware and software available

requires even digital experts to specialize in particular systems and applications, so it is

difficult to know before a search which expert is qualified to analyze the particular
system(s) and electronic evidence found at a search site. As a result, it is not always
possible to bring to the search site all of the necessary personnel, technical manuals, and
specialized equipment to conduct a thorough search of every possible digital
device/system present. In addition, electronic evidence search protocols are exacting
scientific procedures designed to protect the integrity of the evidence and to recover even
hidden, erased, compressed, password-protected, or encrypted files. Since ESI is
extremely vulnerable to inadvertent or intentional modification or destruction (both from
external sources and from destructive code embedded in the system such as a “booby
trap”), a controlled environment is often essential to ensure its complete and accurate
analysis.

b. Volume of Evidence: The volume of data stored on many digital
devices is typically so large that it is impossible to search for criminal evidence in a
reasonable period of time during the execution of the physical search of a search site. A
single megabyte of storage space is the equivalent of 500 double-spaced pages of text. A
single gigabyte of storage space, or 1,000 megabytes, is the equivalent of 500,000
double-spaced pages of text. Computer hard drives are now being sold for personal
computers capable of storing up to four terabytes (4,000 gigabytes of data.) Additionally,

AFFIDAVIT OF SPECIAL AGENT GEORGE LONG - 15 UNITED STATES ATTORNEY

700 Stewart Street, Suite 5220
USAO #2019R01205 . Seattle, Washington 98101-1271

(206) 553-7970
 

 

oo Oo IN DH AH FP WD NO

mM NO NY HO WN HN NY NHN NO HR HK FH HF HF KF KF FSF KF eR
oOo nD KN ON BPW NY KH CO OO FHA HD A FP WO NY KS OC

 

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 23 of 33

this data may be stored in a variety of formats or may be encrypted (several new
commercially available operating systems provide for automatic encryption of data upon
shutdown of the computer).

c. Search Techniques: Searching the ESI for the items described in.
Attachment B may require a range of data analysis techniques. In some cases, it is
possible for agents and analysts to conduct carefully targeted searches that can locate
evidence without requiring a time-consuming manual search through unrelated materials
that may be commingled with criminal evidence. In other cases, however, such
techniques may not yield the evidence described in the warrant, and law enforcement
personnel with appropriate expertise may need to conduct more extensive searches, such
as scanning areas of the disk not allocated to listed files, or peruse every file briefly to
determine whether it falls within the scope of the warrant.

44. In this particular case, and in order to protect the third party privacy of
innocent individuals residing in the residence, the following are search techniques that —
will be applied: © .

i. Device use and ownership will be determined through interviews, if
possible, and through the identification of user account(s), associated account names, and
logons associated with the device. Determination of whether a password is used to lock a
user’s profile on the device(s) will assist in knowing who had access to the device or
whether the password prevented access.

ii. Use of hash value library searches.

iii. Use of keyword searches, i.e., utilizing key words that are known to be
associated with the sharing of child pornography.

iv. Identification of non-default programs that are commonly known to be used
for the exchange and viewing of child pornography, such as, eMule, uTorrent, BitTorrent,

Ares, Shareaza, Gnutella, etc.

AFFIDAVIT OF SPECIAL AGENT GEORGE LONG - 16 UNITED STATES ATTORNEY

, 700 Stewart Street, Suite 5220
USAO #2019R01205 Seattle, Washington 98101-1271

(206) 553-7970
 

 

NO NO NY NYO NY NN NH CN NO HK KH HF KF HF FO S| Se
eo sa DN NO FSF WO NYO KK OF OO FAHD A F&F WY NY KK CO

oO eo aD OH FF W NY

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 24 of 33

v. Looking for file names indicative of child pornography, such as, PTHC,
PTSC, Lolita, 3yo, etc. and file names identified during the undercover download of child
pornography.
vi. | Viewing of image files and video files.
vii. As indicated above, the search will be limited to evidence of child
pornography and will not include looking for personal documents and files that are
unrelated to the crime.

45. | These search techniques may not all be required or used in a particular
order for the identification of digital devices containing items set forth in Attachment B
to this Affidavit. However, these search techniques will be used systematically in an
effort to protect the privacy of third parties. Use of these tools will allow for the quick
identification of items authorized to be seized pursuant to Attachment B to this Affidavit
and will also assist in the early exclusion of digital devices and/or files which do not fall
within the scope of items authorized to be seized pursuant to Attachment B to this
Affidavit. |

46. In accordance with the information in this Affidavit, law enforcement
personnel will execute the search of digital devices seized pursuant to this warrant as
follows:

a. Upon securing the search site, the search team will conduct an initial
review of any digital devices/systems to determine whether the ESI contained therein can
be searched and/or duplicated on site in a reasonable amount of time and without
jeopardizing the ability to accurately preserve the data.

b. If, based on their training and experience, and the resources
available to them at the search site, the search team determines it is not practical to make
an on-site search, or to make an on-site copy of the ESI within a reasonable amount of
time and without jeopardizing the ability to accurately preserve the data, then the digital
devices will be seized and transported to an appropriate law enforcement laboratory for .
review and to be forensically copied (“imaged”), as appropriate.

AFFIDAVIT OF SPECIAL AGENT GEORGE LONG - 17 UNITED STATES ATTORNEY

700 Stewart Street, Suite 5220
USAO #2019R01205 : Seattle, Washington 98101-1271

(206) 553-7970
 

 

Co fe HN DN A BR WO NY eS

pO HO NH NY HD KN NY HN NO =e KS He ee Se Se Se Se
on NN ON RP WY NY KH OO OBO FHA DB A FP WY NY & O&O

 

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 25 of 33

c. In order to examine the ESI in a forensically sound manner, law
enforcement personnel with appropriate expertise will produce a complete forensic
image, if possible and appropriate, of any digital device that is found to contain data or
items that fall within the scope of Attachment B of this Affidavit. In addition,
appropriately trained personnel may search for and attempt to recover deleted, hidden, or
encrypted data to determine whether the data fall within the list of items to be seized
pursuant to the warrant. In order to search fully for the items identified in the warrant,
law enforcement personnel, which may include investigative agents, may then examine
all of the data contained in the forensic image/s and/or on the digital devices to view their
precise contents and determine whether the data fall within the list of items to be seized
pursuant to the warrant.

d. The search techniques that will be used will be only those
methodologies, techniques and protocols as may reasonably be expected to find, identify,
segregate and/or duplicate the items authorized to be seized pursuant to Attachment B to
this Affidavit.

. €. If, after conducting its examination, law enforcement personnel
determine that any digital device is an instrumentality of the criminal offenses referenced
above, the government may retain that device during the pendency of the case as
necessary to, among other things, preserve the instrumentality evidence for trial, ensure
the chain of custody, and litigate the issue of forfeiture.

47. In order to search for ESI that falls within the list of items to be seized
pursuant to Attachment B to this Affidavit, law enforcement personnel will seize and
search the following items (heretofore and hereinafter referred to as “digital devices”),
subject to the procedures set forth above:

a. Any digital device capable of being used to commit, further, or store

evidence of the offense(s) listed above;

AFFIDAVIT OF SPECIAL AGENT GEORGE LONG - 18 UNITED STATES ATTORNEY

700 Stewart Street, Suite 5220
USAO #2019R01205 Seattle, Washington 98101-1271

(206) 553-7970
 

 

ome NHN A FP WN

NO wo NH NO ND NHN NN HN NO kL FF KF KF KF SF Sl ES le
oo nN DN ON BP WW NY KH OO VO FAT WD NH FB WY NY KH O&O

 

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 26 of 33

b. Any digital device used to facilitate the transmission, creation,
display, encoding, or storage of data, including word processing equipment, modems,
docking stations, monitors, printers, cameras, encryption devices, and optical scanners;

- c. Any magnetic, electronic, or optical storage device capable of
storing data, such as disks, tapes, CD-ROMs, CD-Rs, CD-RWs, DVDs, printer or
memory buffers, smart cards, PC cards, memory sticks, flash drives, thumb drives,
camera memory cards, media cards, electronic notebooks, and personal digital assistants;

d. Any documentation, operating logs and reference manuals regarding
the operation of the digital device, or software;

e. Any applications, utility programs, compilers, interpreters, and other
software used to facilitate direct or indirect communication with the device hardware, or
ESI to be searched;

f. Any physical keys, encryption devices, dongles and similar physical
items that are necessary to gain access to the digital device, or ESI; and

g. Any passwords, password files, test keys, encryption codes or other
information necessary to access the digital device or ESI.

GENUINE RISKS OF DESTRUCTION OF EVIDENCE

48. Any other means of obtaining the necessary evidence to prove the elements
of computer/Internet-related crimes, for example, a consent search, could result in an
unacceptable risk of the loss/destruction of the evidence sought. If agents pursued a
consent-based interview of and/or a consent-based search of digital media belonging to
CHRISTOPHER MICHAEL ANDERSON at the SUBJECT PREMISES, he could
rightfully refuse to give consent and subsequently destroy all evidence of the crime
before agents could return with a search warrant. Based on my knowledge, training and
experience, the only effective means of collecting and preserving the required evidence in

this case is through a search warrant.

AFFIDAVIT OF SPECIAL AGENT GEORGE LONG - 19 UNITED STATES ATTORNEY

. 700 Stewart Street, Suite 5220
USAO #2019R01205 Seattle, Washington 98101-1271

(206) 553-7970
 

 

eo Co NN AH FP WY NY KR

NY NYO VY NY NY NY WN NY NN FS KF HF Se eB Be RF RS KS
eo NN UO BP WW NY KH COD HO OH DTH nA FF WW NY KS O&O

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 27 of 33

CONCLUSION

49. Based on the foregoing, I believe there is probable cause that evidence,
fruits, and instrumentalities of violations of 18 U.S.C. § 2252(a)(4)(B) (Possession of -
Child Pornography) and 18 U.S.C. § 2252(a)(2) (Receipt or Distribution of Child
Pornography) are located at the SUBJECT PREMISES, as more fully described in
Attachment A to this Affidavit, as well as on and in any digital devices found therein. I
therefore request that the court issue a warrant authorizing a search of the SUBJECT
PREMISES and on the person of CHRISTOPHER MICHAEL ANDERSON for the

items more fully described in Attachment B hereto, incorporated herein by reference, and

df

¢ LONG.
= Kffiant Special Agent

Department of Homeland Security
Homeland Security Investigations

the seizure of any such items found therein.

SUBSCRIBED and SWORN to before me this 17th day of December, 2019. In
addition to the above, I have also reviewed a copy of the REPOSITORY FILE included
as Exhibit 1. Upon completing my review of Exhibit 1, I placed that copy in an envelope,

sealed it, and placed my signature across the seal.

hts Oaks

THERESA L. FRICKE—~
_ United States Magistrate Judge

AFFIDAVIT OF SPECIAL AGENT GEORGE LONG - 20 UNITED STATES ATTORNEY

700. Stewart Street, Suite 5220
USAO #2019R01205 Seattle, Washington 98101-1271

(206) 553-7970
 

 

Co eo HN DN A HH WO YN SH

NO NO NY NY NY YN WN NN NO HF KF KF HF FEF RE OO S| eS
Co ~~ DB NW FP WY NY KY DBD CO Ce I HR Wn Ff WD NY KF S&S

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 28 of 33

ATTACHMENT A
Description of the Property to be Searched
a. The physical address of the SUBJECT PREMISES is 806 S. 39" Street,
Unit B, Tacoma, Washington 98418. The SUBJECT PREMISES is more fully described
as a unit within a three-unit apartment building situated on the southwest corner of
Yakima Avenue and 39" Street. The Hong Kong Super Market is located directly across
the street from the apartment building. The front of the building faces north and is panted
beige with white trim. The back and sides of the building are covered with a red brick
facade. Unit B is located near the northwest corner of the building. It has a brown door
that faces north that has the letter “B” is displayed on it. The numbers “806” are
displayed on front of the building on wooden pillars on located on the east and west side

of the buildings.

 

ATTACHMENT A - 1 UNITED STATES ATTORNEY

700 Stewart Street, Suite 5220
USAO #2019R01205 Seattle, Washington 98101-1271

(206) 553-7970
 

 

N No bo NN Nd bo No No — — — — — _ e we _—_ °
SIND A SP WW NY KH CTD OO OHHH HN FP WN KF DBD OBO Bn DH WO FP WW NO

“NU
Co

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 29 of 33

 

The search is to include all rooms, attics, basements, or other areas located in Unit

B, any parking spaces, garages, or storage spaces attached to or specifically assigned to

Unit B, as well as any digital device(s) found therein.

ATTACHMENT A - 2 . . UNITED STATES ATTORNEY

700 Stewart Street, Suite 5220
USAO #2019R01205 ; Seattle, Washington 98101-1271

(206) 553-7970
 

 

oO wens N OO BP WY NO —

NO NYO NY NY NY NY NY NO NO YF FF YF KFS KF PF OSE OES OS
eS I HD OH FP WY NY KH CO OO FAITH A BP WY YH KK CO.

 

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 30 of 33

| Description of Person to be Searched
The person to be searched, CHRISTOPHER MICHAEL ANDERSON, is a white male
who was born on XX/XX/1979. He is approximately 5’7” tall and weighs approximately

 

125 pounds.
ATTACHMENT A - 3 UNITED STATES ATTORNEY
USAO #2019R01205 700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
 

 

NO NY NY WY NY NY NY NN NN HK HK HR HR Ke Re RR RS Re
Co sa NHN ON SP WH NY KH CO Ob SBF IT HDA NH FP WW NY KS S&S

Oo feo ND OH SF WY NY

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 31 of 33

ATTACHMENT B
ITEMS TO BE SEIZED

The following records, documents, files, or materials, in whatever form, including
handmade or mechanical form (such as printed, written, handwritten, or typed), -
photocopies or other photographic form, and electrical, electronic, and magnetic form
(such as CDs, DVDs, smart cards, thumb drives, camera memory cards, electronic
notebooks, or any other storage medium), that constitute evidence, instrumentalities, or
fruits of violations of 18 U.S.C. § 2252(a)(4)(B) (Possession of Child Pornography)
which may be found at the SUBJECT PREMISES and on the person of CHRISTOPHER
MICHAEL ANDERSON.

1. Any visual depiction of minor(s) engaged in sexually explicit conduct, in
any format or media.

2. Evidence of any associated email accounts, instant message accounts or
other communications or digital storage such as cloud accounts. |

3. Letters, e-mail, text messages, and other correspondence identifying
persons transmitting child pornography, or evidencing the transmission of child
pornography, through interstate or foreign commerce, including by mail or by computer;

4. All invoices, purchase agreements, catalogs, canceled checks, money order
receipts, credit card statements or other documents pertaining to the transportation or
purchasing of images of minors engaged in sexually explicit conduct;

5. Any and all address books, names, lists of names, telephone numbers, and
addresses of individuals engaged in the transfer, exchange, or sale of child pornography;

6. Any and all address books, names, lists of names, telephone numbers, and
addresses of minors;

7. Any and all diaries, notebooks, notes, non-pornographic pictures of
children, and any other records reflecting personal contact or other activities with minors.

8. Any non-digital recording devices and non-digital media capable of storing
images and videos.

ATTACHMENT B - 1 UNITED STATES ATTORNEY

. 700 Stewart Street, Suite 5220
USAO #2019R01205 Seattle, Washington 98101-1271

(206) 553-7970
 

 

Oo eo NH Wn FP W NO —

NO wp NO NH WN KH HN NH NY HK KR KR FF KF KF KF FF FS
os DN OF BP WY NY KH CO CO CO HN HD A FP Ww NY KK ©

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 32 of 33

9. Digital devices and/or their components, which include, but are not limited
to:

a. Any digital devices and storage device capable of being used to
commit, further, or store evidence of the offense listed above, including but not limited to
computers, digital cameras, and smart phones;

b. Any digital devices used to facilitate the transmission, creation,
display, encoding or storage of data, including word processing equipment, modems,
docking stations, monitors, cameras, printers, encryption devices, and optical scanners;

Cc. Any magnetic, electronic, or optical storage device capable of
storing data, such as disks, tapes, CD-ROMs, CD-Rs, CD-RWs, DVDs, printer or
memory buffers, smart cards, PC cards, memory sticks, flash drives, thumb drives,
camera memory cards, media cards, electronic notebooks, and personal digital assistants;

d. Any documentation, operating logs and reference manuals regarding
the operation of the digital device or software;

e. Any applications, utility programs, compilers, interpreters, and other
software used to facilitate direct or indirect communication with the computer hardware,
storage devices, or data to be searched;

f. Any physical keys, encryption devices, dongles and similar physical
items that are necessary to gain access to the computer equipment, storage devices or
data; and |

g. Any passwords, password files, test keys, encryption codes or other
information necessary to access the computer equipment, storage devices or data;

10. Evidence of who used, owned or controlled any seized digital device(s) at
the time the things described in this warrant were created, edited, or deleted, such as logs,
registry entries, saved user names and passwords, documents, and browsing history;

11. Evidence of malware that would allow others to control any seized digital

device(s) such as viruses, Trojan horses, and other forms of malicious software, as well

ATTACHMENT B - 2 UNITED STATES ATTORNEY

700 Stewart Street, Suite 5220
USAO #2019R01205 / Seattle, Washington 98101-1271

(206) 553-7970
 

 

oO eo HN ND nD HP WW YN

NO wo NH HN NH KN HD NO NR Re we RR RB RR eR
eo SN DN ON RP WN KH Oo Oo FAHD nN FF W NY KK ©

 

 

 

 

Case 3:19-mj-05261-TLF Document1 Filed 12/17/19 Page 33 of 33

as evidence of the presence or absence of security software designed to detect malware;
as well as evidence of the lack of such malware; |

12. | Evidence of the attachment to the digital device(s) of other storage devices
or similar containers for electronic evidence;

13. Evidence of counter-forensic programs (and associated data) that are
designed to eliminate data from a digital device; |

14. Evidence of times the digital device(s) was used;

15. Any other ESI from the digital device(s) necessary to understand how the

digital device was used, the purpose of its use, who used it, and when.

The seizure of digital devices and/or their components as set forth herein is
specifically authorized by this search warrant, not only to the extent that such
digital devices constitute instrumentalities of the criminal activity described above,
but also for the purpose of the conducting off-site examinations of their contents for
evidence, instrumentalities, or fruits of the aforementioned crimes.

ATTACHMENT B - 3 UNITED STATES ATTORNEY

. 700 Stewart Street, Suite 5220
USAO #2019R01205 Seattle, Washington 98101-1271

(206) 553-7970
